         Case 1:19-mc-00145-TSC Document 172 Filed 07/31/20 Page 1 of 5




                              IN THE DISTRICT COURT FOR THE
                                  DISTRICT OF COLUMBIA


                                               )
In the Matter of the                           )
Federal Bureau of Prisons’ Execution           )
Protocol Cases,                                )
                                               )
LEAD CASE: Roane et al. v. Barr                )       Case No. 19-mc-145 (TSC)
                                               )
                                               )
THIS DOCUMENT RELATES TO:                      )
                                               )
Vialva v. Barr, No. 20-1693                    )
                                               )

               DEFENDANTS’ NOTICE REGARDING EXECUTION DATE

       The United States hereby notifies the Court that the Director of the Federal Bureau of

Prisons, upon the direction of the Attorney General and in accordance with 28 C.F.R. Part 26,

has scheduled the execution of Christopher Andre Vialva for September 24, 2020. Vialva is the

plaintiff in a related case who has raised identical claims as Plaintiffs in this consolidate case and

has requested that his case be consolidated into this case. See Vialva v. Barr, Civ. A. No. 20-

1693 (TSC), ECF No. 1 at 4 of 40.


Dated: July 31, 2020                                Respectfully submitted,
 MICHAEL R. SHERWIN                                 DAVID M. MORRELL
 Acting United States Attorney                      Deputy Assistant Attorney General
 DANIEL F. VAN HORN                                 PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office                Special Counsel

  /s/ Alan Burch                                    JEAN LIN (NY Bar 4074530)
 ALAN BURCH, D.C. Bar #470655                       Special Litigation Counsel
 Assistant United States Attorney                   JONATHAN KOSSAK (D.C. Bar 991478)
 U.S. Attorney’s Office                             CRISTEN C. HANDLEY (MO Bar 69114)
 for the District of Columbia                       Trial Attorneys
 Washington, D.C. 20530                             Civil Division
 202-252-2550, alan.burch@usdoj.gov                 Federal Programs Branch
        Case 1:19-mc-00145-TSC Document 172 Filed 07/31/20 Page 2 of 5




                                                     Civil Division, Department of Justice
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005
                                                     (202) 514-3716
                                                     Jean.lin@usdoj.gov
                                                     Jonathan.kossak@usdoj.gov
                                                     Cristen.handley@usdoj.gov


                                                     Attorneys for Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all plaintiffs’ counsel of record, where counsel noted with (*)

are apparently no longer with the identified firms.

 Joshua Christopher Toll                             Paul F. Enzinna
 King & Spalding LLP                                 Ellerman Enzinna PLLC
 (202) 737-8616                                      (202) 753-5553
 Email: jtoll@kslaw.com                              Email: penzinna@ellermanenzinna.com

 Charles Anthony Zdebski                             Brandon David Almond
 Eckert Seamans Cherin & Mellott, LLC                Troutman Sanders LLP
 (202) 659-6605                                      (202) 274-2864
 Email: czdebski@eckertseamans.com                   Email: brandon.almond@troutmansanders.com

 Gerald Wesley King, Jr.                             Donald P. Salzman
 Federal Defender Program, Inc.                      Skadden, Arps, Slate, Meagher & Flom LLP
 (404) 688-7530                                      (202) 371-7983
 Email: gerald_king@fd.org                           Email: Donald.salzman@skadden.com

 Charles Fredrick Walker                             Steven M. Albertson
 Skadden, Arps, Slate, Meagher & Flom LLP            Skadden, Arps, Slate, Meagher & Flom LLP
 (202) 371-7000                                      (202) 371-7112
 Email: Charles.Walker@skadden.com                   Email: Steven.Albertson@skadden.com

 Celeste Bacchi                                      Craig Anthony Harbaugh
 Office Of The Public Defender                       Federal Public Defender, Central District Of
 Capital Habeas Unit                                 California
 (213) 894-1887                                      (213) 894-7865
 Email: celeste_bacchi@fd.org                        Email: craig_harbaugh@fd.org

                                                 2
      Case 1:19-mc-00145-TSC Document 172 Filed 07/31/20 Page 3 of 5




Jonathan Charles Aminoff                     Alexander Louis Kursman
Federal Public Defender, Central District Of Office Of The Federal Community Defender,
California                                   EDPA
(213) 894-5374                               (215) 928-0520
Email: jonathan_aminoff@fd.org               Email: Alex_Kursman@fd.org

Billy H. Nolas                            Kathryn B. Codd
Federal Community Defender Office For The Vinson & Elkins, L.L.P.
EDPA                                      (202) 639-6536
(215) 928-0520                            Email: kcodd@velaw.com
Email: Billy_Nolas@fd.org

*Jeanne Vosberg Sourgens                      Robert E. Waters
Vinson & Elkins, L.L.P.                       Vinson & Elkins, L.L.P.
(202) 639-6633                                (202) 737-0500
                                              Email: rwaters@velaw.com

William E. Lawler, III                        Yousri H. Omar
Vinson & Elkins, L.L.P.                       Vinson & Elkins, L.L.P.
(202) 639-6676                                (202) 639-6500
Email: wlawler@velaw.com                      Email: yomar@velaw.com

Evan D. Miller                                Andres C. Salinas
Vinson & Elkins, L.L.P.                       Wilmer Cutler Pickering Hale & Dorr LLP
(202) 639-6605                                (202) 663-6289
Email: EMiller@velaw.com                      Email: Andres. Salinas@wilmerhale.com

Margaret O'Donnell                            *William E. Hoffman, Jr.
(502) 320-1837                                King & Spalding LLP
Email: mod@dcr.net                            (404) 572-3383

Abigail Bortnick                              Mark Joseph Hulkower
King & Spalding LLP                           Steptoe & Johnson LLP
(202) 626-5502                                (202) 429-6221
Email: abortnick@kslaw.com                    Email: mhulkower@steptoe.com

Matthew John Herrington                       Robert A. Ayers
Steptoe & Johnson LLP                         Steptoe & Johnson LLP
(202) 429-8164                                (202) 429-6401
Email: mherrington@steptoe.com                Email: rayers@steptoe.com

Amy J. Lentz                                  Robert L. McGlasson
Steptoe & Johnson LLP                         Mcglasson & Associates, PC
(202) 429-1320                                (404) 314-7664
Email: Alentz@steptoe.com                     Email: rlmcglasson@comcast.net

                                          3
       Case 1:19-mc-00145-TSC Document 172 Filed 07/31/20 Page 4 of 5




Gary E. Proctor                                    Sean D. O'Brien
Law Offices Of Gary E. Proctor, LLC                Public Interset Litigation Clinic
(410) 444-1500                                     (816) 363-2795
Email: garyeproctor@gmail.com                      Email: dplc@dplclinic.com


Scott Wilson Braden                                Shawn Nolan
Federal Public Defender, Eastern District Of       Federal Community Defender Office, EDPA
Arkansas                                           (215) 928-0528
(501)-324-6144                                     Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
Amy Gershenfeld Donnella                           Joseph William Luby
Federal Community Defender Office, EDPA            Federal Public Defender, EDPA
(215) 928-0520                                     (215) 928-0520
Email: amy_donnella@fd.org                         Email: joseph_luby@fd.org

David Victorson                                    Pieter Van Tol
(202) 637-2061                                     Hogan Lovells US LLP
Hogan Lovells US LLP                               (212) 918-3000
Email: David.Victorson@hoganlovells.com            Email: Pieter.Vantol@hoganlovells.com

John D. Beck                                       Jonathan Jeffress
Hogan Lovells US LLP                               Kaiser Dillon, PLLC
(212) 918-3000                                     (202) 640-2850
Email: john.beck@hoganlovells.com                  Email: Jjeffress@kaiserdillon.com

Amelia J. Schmidt                                  Andrew Moshos
Kaiser Dillon, PLLC                                Morris Nichols Arsht & Tunnell LLP
(202) 869-1301                                     (302) 351-9197
Email: Aschmidt@kaiserdillon.com                   Email: Amoshos@mnat.com

Jennifer Ying                                      *Ryan M. Chabot
Morris Nichols Arsht & Tunnell LLP                 Wilmer Cutler Pickering Hale & Dorr LLP
(302) 351-9243                                     (212) 295-6513
Email: Jying@mnat.com

Alan E. Schoenfeld                                 Jennifer M. Moreno
Wilmer Cutler Pickering Hale & Dorr LLP            Office of the Public Federal Defender, District of
(212) 937-7294                                     Arizona
Email: Alan.Schoenfeld@wilmerhale.com              (602)382-2718
                                                   Email: Jennifer_Moreno@fd.org
Kathryn L. Clune
Crowell & Moring, LLP                              Dale A. Baich
(202) 624-2500                                     Office Of The Federal Public Defender
Email: KClune@crowell.com                          (602) 382-2816

                                               4
      Case 1:19-mc-00145-TSC Document 172 Filed 07/31/20 Page 5 of 5




                                        Email: Dale_Baich@fd.org
Ginger D. Anders
Munger, Tolles & Olson, LLP
(202) 220-3200
Email: Ginger.Anders@mto.com


                                   /s/ Alan Burch
                                   ALAN BURCH
                                   Assistant United States Attorney




                                    5
